 
 
I 
108th CONGRESS
2d Session
H. R. 4682 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Castle (for himself, Ms. DeGette, Mr. Dooley of California, Mr. Bass, Mrs. Biggert, Mr. Gibbons, Mr. Gilchrest, Mr. Greenwood, Mr. Houghton, Mrs. Johnson of Connecticut, Mr. Kirk, Mr. Kolbe, Mr. Leach, Mr. Ramstad, Mr. Shays, Ms. Baldwin, Mr. Brown of Ohio, Mr. Evans, Mr. Langevin, Mrs. Maloney, Mr. Waxman, Mr. Stark, Mr. Moore, Mrs. Capps, Mr. Hoyer, and Ms. Solis) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for human embryonic stem cell research. 
 
 
1.Short titleThis Act may be cited as the Stem Cell Research Enhancement Act of 2004. 
2.Human embryonic stem cell research Part H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is amended by inserting after section 498C the following: 
 
498D.Human embryonic stem cell research 
(a)In generalNotwithstanding any other provision of law, the Secretary shall conduct and support research that utilizes human embryonic stem cells in accordance with this section. 
(b)RequirementsThe Secretary shall conduct or support research that utilizes human embryonic stem cells if the following requirements are met: 
(1)The stem cells were derived from human embryos that have been donated from in vitro fertilization clinics, were created for the purposes of fertility treatment, and were in excess of the clinical need of the individuals seeking such treatment. 
(2)Prior to the consideration of embryo donation and through consultation with the individuals seeking fertility treatment, it is determined that the embryos will never be implanted in a woman and would otherwise be discarded. 
(3)The individuals seeking fertility treatment donated the embryos with written informed consent and without receiving any financial or other inducements to make the donation.  
(c)GuidelinesNot later than 60 days after the date of the enactment of this section, the Secretary, in consultation with the Director of NIH, shall promulgate guidelines to carry out this section. 
(d)DeterminationIn determining whether this section authorizes or prohibits the conduct or support of research using a particular human embryonic stem cell line, the Secretary— 
(1)shall apply the requirements of subsection (b) regardless of the date on which the stem cell line is derived from a human embryo; and 
(2)shall apply the guidelines promulgated under this section only if the stem cell line is derived from a human embryo on or after the date described in subsection (c). 
(e)Reporting requirementsThe Secretary shall annually prepare and submit to the appropriate committees of the Congress a report describing the activities carried out under this section during the preceding fiscal year, and including a description of whether and to what extent research under subsection (a) has been conducted in accordance with this section.. 
 
